Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9, 11, 12, and 16-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cotaz et al. (US-8696070).
	Regarding claim 1, Cotaz et al. discloses a driver circuit (21) for driving a driven brake (25), which driver circuit has a first orifice (271) adapted to be connected to a pressure source (23), a second orifice (272) adapted to be connected to a reservoir (24), a third orifice (273) adapted to receive a pressure 
	Regarding claim 2, Cotaz et al. discloses wherein the actuator (28) comprises a hydraulic control and a high-pressure selector (38) that is configured in such a manner as to connect the proportional solenoid valve (27) or the solenoid directional two stable positions valve (37) to the hydraulic control (fig 2); the proportional solenoid valve (27), the solenoid directional two stable positions valve (37) and the selector (38) being configured in such a manner that, in a first configuration, the hydraulic control of the braking valve (26) is connected to the first orifice (271) of the driver circuit via the proportional solenoid valve (27), and, in a second configuration, the hydraulic control of the braking valve (26) is connected to the third orifice (273) of the driver circuit (21) via the solenoid directional two stable positions valve (37)(fig 2, at least rest, calibration, and/or brake configuration).
Regarding claim 3, Cotaz et al. discloses the braking valve (26) has a first orifice (262) connected to the first orifice of the driver circuit, a second orifice (261) connected to the second orifice (102) of the driver circuit (21), and a third orifice (263) connected to the driven brake (25), the braking valve (26) being driven by resilient return means (264) that are opposed by a hydraulic control (fig 2), the resilient 
Regarding claim 5, Cotaz et al. discloses a pressure reducer (30) configured in such a manner as to limit the pressure applied by the pressure source (23) to the actuator (28) of the braking valve (26) via the third orifice (273) of the driver circuit (figs 2 and 3).
Regarding claim 6, Cotaz et al. discloses wherein said pressure is calibrated to 25 bars (wherein 30 is adjustable between 0 and 140).	

Regarding claim 11, Cotaz et al. discloses wherein the third orifice (273) of the driver circuit (21) is capable of receiving a pressure that is proportional to a pressure applied to a vehicle main brake (fig 2, at least from 23).
Regarding claim 12, Cotaz et al. discloses a pressure source (23) connected to the first orifice (271) of the driver circuit (21); - a reservoir (24) connected to the second orifice (272) of the driver circuit (21); - a driven brake (25) connected to the fourth orifice (263) of the driver circuit (21); and - a control circuit (fig 2) capable of delivering a pressure that is proportional to a braking setpoint to the third orifice (273) of the driver circuit (100).
Regarding claim 16 and 17, Cotaz et al. discloses a pressure reducer (30) capable of limiting the pressure applied by the pressure source to the actuator of the braking valve via the third orifice (273) of the driver circuit.
Allowable Subject Matter
Claims 4, 7, 8, 10, 13-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 12/29/2020, with respect to the 112 rejection of claims 1-4 have been fully considered and are persuasive.  The 112 rejection of claims 1-4 has been withdrawn. 

Applicant then argues that because of the differing connections, upon electrical failure, the prior art’s valves both would not be controllable.  It is noted that claim 1 does not require said control upon electrical failure, only a connection of valves.  It has been interpreted that the prior art of record discloses said connections as presently claimed.  
It appears that the arguments are more specific than the limitations set by the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.K.H/Examiner, Art Unit 3657            

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657